DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
Applicant’s amendment and accompanying remarks filed August 25, 2022 are acknowledged.
Examiner acknowledges amended claims 2-3, 5 and 7.
Examiner acknowledges cancelled claims 1 and 4.
The rejection of claims 2-3 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are overcome by Applicant’s amendment.
The rejection of claims 2-3 and 5-7 under 35 U.S.C. 103 as being unpatentable over Jerez, U.S. Pre Grant Publication 2017/0226674 in view of Osaki et al., “Why are Bagworm’s Silks Mechanical Strong?”, Polymer Preprints, 2001, Vol. 50, No 14, pp. 3493-3494 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation fabric, and the claim also recites a non-woven fabric sheet which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Additionally, claim 5 is not commensurate in scope with claim 2 from which it depends.  Claim 2 recites a non-woven.  Claim 5 recites a knit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez, U.S. Pre Grant Publication 2017/0226674 in view of Osaki et al., “Why are Bagworm’s Silks Mechanical Strong?”, Polymer Preprints, 2001, Vol. 50, No 14, pp. 3493-3494, as evidenced by Composite World, Fiber reinforcement forms, published 1/8/2009.

	Regarding claims 2 and 6, Jerez discloses composite structures comprising silk fiber with
at least one non-silk polymer wherein the non-silk polymer can include a thermoplastic polymer
and/or thermoset polymer [0006, 0011, 0014 and 0041]. Paragraph 0038 discloses that any silk
fiber can be used.  Paragraphs 0009 and 0012 disclose that the silk fiber can be in the form of a silk mat.   Additionally, paragraph 0052 discloses long fiber reinforced polyurethane [resin] wherein the fibers are silk fibers. Paragraph 0069 of Jerez discloses a three-dimensional
fiber reinforced polymer composite that incorporate fibers in the x-direction, y-direction and z-
direction. Paragraph 0074 of Jerez discloses carbon fibers combined with silk fibers to make a
hybrid thread used in fiber reinforced polymer materials. See also paragraph 0075 of Jerez.  Composite World, Fiber reinforcement forms provides evidence that mats are nonwoven fabrics.
	Jerez is silent to the silk fiber being formed of bagworms.  Jerez does disclose that any silk fiber can be used.  Jerez also discloses the use of spider silk [0038].  Osaki discloses that the elastic modulus of a thread from bagworm [Eumeta minuscula] is considerably higher than the elastic modulus of the thread of spiders [pp.3493].  One of ordinary skill in the art before the effective filing date of the invention would utilize bagworm silk fibers as the silk fibers in Jerez for the benefit of obtaining a composite that has enhanced elastic modulus.

	Regarding claim 3, paragraph 0041 of Jerez discloses that the silk fibers can be combined
with resin and other fibers such as carbon fiber, fiberglass, natural fibers, Kevlar.

	Regarding claim 5, paragraph 0069 of Jerez discloses a composite using silk cloth that is
knitted in different weaves.

	Regarding claim 7, paragraph 0052 of Jerez discloses that the silk fibers are present in the
amount of 20 wt% to 50 wt% of a long-fiber reinforced polyurethane.


Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended claim 2 to recite that the wherein the reinforcing fibers comprise bagworm silk threads, and wherein the reinforcing fibers are placed in three or more directions onto a non-woven fabric sheet comprised in the composite material.  Jerez discloses that the fabric material can include silk mats.  Composite World, Fiber reinforcement forms provides evidence for mats being nonwoven fabrics.  
	Applicant argues that Jerez does not disclose fibers placed in three directions on the plane.  Applicant amendment recites that the reinforcing fibers are placed in three or more directions onto a non-woven fabric sheet comprised in the composite material.  Paragraphs 0006 of Jerez discloses a silk fibroin material including silk fiber.  Paragraph 0052 discloses a composite long fiber reinforced polyurethane [resin] wherein the fibers are silk fibers.  Paragraphs 0009 and 0012 of Jerez discloses that the silk fibroin material can be in the form of silk mats.  Composite World, Fiber reinforcement forms provides evidence for mats being nonwoven fabrics.  Paragraph 0069 of Jerez discloses a three dimensional fiber reinforced polymer composite with three dimensional fiber structure that incorporate fibers in the x-direction, y- direction and z-direction.  Applicant’s arguments are not persuasive.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786